 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   THE UNITED STATES OF AMERICA,                          2:18-cv-02660-JAM-DB
                                                            2:18-cv-02684-JAM-DB
12                                             Plaintiff,
                                                            ORDER REGARDING TEMPORARY STAY
13                    v.                                    OF LITIGATION AND AGREEMENT NOT
                                                            TO ENFORCE SENATE BILL 822
14
     THE STATE OF CALIFORNIA, et al.,                       Judge:        The Hon. John A. Mendez
15                                                          Actions Filed: Sept. 30, 2018; Oct. 3, 2018
                                             Defendants.
16
     AMERICAN CABLE ASSOCIATION, et al.,
17
                               Plaintiffs,
18
                 v.
19
     XAVIER BECERRA, in his official capacity
20   as Attorney General of California,
21                             Defendant.
22

23          The Court has determined that United States v. California, No. 2:18-cv-2660-JAM-DB,

24   and American Cable Association v. Becerra, No. 2:18-cv-2684-JAM-DB, are related within the

25   meaning of Local Rule 123 and has entered Related Case Orders in each case (ECF Nos. 7 and

26   12, respectively). Plaintiffs in both actions have filed motions for a preliminary injunction (No.

27   2:18-cv-2660-JAM-DB, ECF No. 2; No. 2:18-cv-2684-JAM-DB, ECF No. 3). The parties in

28   both actions, Plaintiffs the United States of America, American Cable Association, CTIA – The
                                                      1
              [Proposed] Order Regarding Temporary Stay of Litigation and Agreement Not to Enforce Senate Bill 822
                                                               (2:18-cv-02660-JAM-DB) (2:18-cv-02684-JAM-DB)
 1   Wireless Association, NCTA – The Internet & Television Association, and USTelecom – The
 2   Broadband Association (collectively, “Plaintiffs”), and Defendants the State of California,
 3   Governor Edmund G. Brown Jr., and Attorney General Xavier Becerra (“Defendants”), submitted
 4   a Stipulation Regarding Temporary Stay of Litigation and Agreement Not to Enforce Senate Bill
 5   822. In connection with a stipulated stay of proceedings, Defendants have agreed that they shall
 6   not take any action to enforce, or direct the enforcement of, Senate Bill 822 in any respect,
 7   including through participation in any private action seeking to enforce Senate Bill 822.
 8   Defendants have agreed that this period of non-enforcement shall run until 30 days after the later
 9   of: (1) the expiration of the stay, or (2) a decision has been rendered on any renewed motion for
10   preliminary injunctive relief that Plaintiffs may file within 30 days after the expiration of the stay.
11   Defendants have further agreed to not take any future actions to enforce Senate Bill 822 based
12   upon conduct occurring during the period in which Defendants have agreed to not enforce Senate
13   Bill 822. Having considered the stipulation, and good cause appearing, the Court orders as
14   follows:
15         1.      Further proceedings in both United States v. California, No. 2:18-cv-02660-JAM-DB,
16   and American Cable Association v. Becerra, No. 2:18-cv-2684-JAM-DB, shall be stayed until the
17   later of the following: (a) the D.C. Circuit issues its opinion in the petitions for review currently
18   pending in Mozilla Corp. v. FCC, Nos. 18-1051 et al. (D.C. Cir.) and the period for seeking
19   further review from the D.C. Circuit and the U.S. Supreme Court has expired; or (b) a final
20   decision has been issued by the D.C. Circuit or the U.S. Supreme Court in response to any
21   petition for rehearing or certiorari, either denying such petition or issuing a final decision.
22         2.      Plaintiffs’ motions for a preliminary injunction (United States v. California, No. 2:18-
23   cv-02660-JAM-DB, ECF No. 2; American Cable Association v. Becerra, No. 2:18-cv-2684-
24   JAM-DB, ECF No. 3) have been withdrawn without prejudice to their refiling at a future date.
25   The hearing on the motions, previously set for November 28, 2018 at 10:00 a.m., is taken off
26   calendar.
27   //
28   //
                                                            2
                 [Proposed] Order Regarding Temporary Stay of Litigation and Agreement Not to Enforce Senate Bill 822
                                                                  (2:18-cv-02660-JAM-DB) (2:18-cv-02684-JAM-DB)
 1   IT IS SO ORDERED:
 2

 3       Dated: 10/26/2018                                           /s/ John A. Mendez___
 4                                                                   Hon. John A. Mendez
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
            [Proposed] Order Regarding Temporary Stay of Litigation and Agreement Not to Enforce Senate Bill 822
                                                             (2:18-cv-02660-JAM-DB) (2:18-cv-02684-JAM-DB)
